 478DECISIONS OF NATIONAL LABOR RELATIONS BOARDMarriott In-FliteServices,aDivision ofMarriottCorporationandAirline DivisionLocal 732 affili-ated with the International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers ofAmerica,Petitioner.Case 29-RC-2260March 8, 1974DECISION ON REVIEWBY MEMBERSJENKINS,KENNEDY, ANDPENELLOOn June 21, 1973, the Regional Director forRegion 29 issued a Decision and Direction ofElection in the above-entitled proceeding in which,inter alia,he found appropriate and directed anelection in the Petitioner's requested unit of employ-ees at the Employer's four commissary kitchensproviding food-catering services for in-flight airlinepassengers at John F. Kennedy International Airportand LaGuardia Airport in New York City, NewYork, referred to herein as Kennedy and LaGuardia.Thereafter, the Employer, in accordance with Section102.67 of the National Labor Relations Board Rulesand Regulations, as amended, filed a timely requestfor review of the Regional Director's Decision on thegrounds,inter aka,that in reaching his unit determi-nation he made findings of fact which were clearlyerroneous and departed from precedent.On November 1, 1973, by telegraphic order, therequest for review was granted and the electionstayed pending decision on review. Thereafter, theEmployer filed a brief on review, and the Petitionerfileda statement indicating its reliance on theRegional Director's Decision and on a 1971 decisionissued in Case 29-RC-1620 involving similar opera-tions of the Employer.'Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record withrespect to the issues under review, including thebriefs on review, and makes the following findings: 2The Employer contends that the employees at itsfour terminal food-catering facilities at Kennedy andLaGuardia have such a close community of interestwith the requested commissary kitchen employeesthat only an eight-facility unit is appropriate herein.IAppearing in the published volumes of NationalLaborRelationsBoard Decisions as 192 NLRB379However,by telegraphic order datedAugust 26,1971, the Board rescinded its Decision and Direction ofElections in that case,thus rendering moot a request for reconsiderationthereof,and the Regional Director subsequently approved the parties'stipulation for certification upon consent election in a unit of employees atthe Employer's then existing commissary kitchens serving Kennedy andLaGuardia2TheEmployer's contentions relating to matters other than the scope of209 NLRB No. 74It urges that this conclusion is compelled by the factsherein relating to (1) interchange of employees; (2)geographic proximity of the eight facilities; (3)centralization of control of labor relations policies;(4) uniformity of wages and benefits; (5) degree ofautonomy of the facility managers; (6) integration ofoperations of all eight facilities; and (7) the bargain-ing pattern in the airline catering industry. We findmerit in the Employer's contention.The Employer is headquartered at Washington,District of Columbia, and is subdivided administra-tively into four regions, one of which is located inNew York City and includes facilities servingKennedy, LaGuardia, and Newark airports.3The requested unit encompasses a total of 528employees: at Shoppes 370.01 and 370.02 located inthe same building at Kennedy; at Shoppe 377, whichincludes an annex, located three-fourths of a milefrom Kennedy; and at Shoppe 375 located nearLaGuardia.Under the Employer's contracts withvarious airlines, each of these Shoppes, as commis-sary kitchens, cooks or prepares meals in bulk,assembles them on trays, loads them on carriers, andconveys them by truck to the aircraft where they aretransferred on board for storage and subsequentservice to passengers in flight. Each of these Shoppesalso operates a cafeteria for the service of meals toemployees of the Employer and the airlines withwhich it has contracts.The Employer would add to the requested unit 216employees at the following facilities: Shoppe 376,which is located at Kennedy in the Eastern Airlinesterminal and includes a cafeteria for employees ofthe Employer and Eastern Airlines, a coffee shop, asnackbar, a restaurant, a liquor bar, and a lounge forfirstclasspassengers; 4 Shoppe 371, opened inDecember 1971, which is located at Kennedy in theNational Airlines terminal and includes an employeecafeteria, a coffee shop, and a liquor bar; Shoppe344, opened in March 1972, which is located atKennedy in the Pan American Airlines terminal andincludes a cafeteria, a snackbar, and a liquor bar;and Shoppe 374, opened in September 1971, which islocated at LaGuardia in the Eastern Airlines shuttleterminal and includes a snackbar, a stand-up foodbar, and a liquor bar.The airlines with which the Employer has contractsfor food catering exercise certain controls over thethe appropriate unit are rejectedas clearlylackinginmerit, and theRegionalDirector's findingswithrespect thereto are hereby affirmed.3Only the facilitiesservingKennedyand LaGuardiaare involvedherein.4Someor all ofthe Shoppe 376 facilities were in operation in 1967. SeeMarriott In-Flight Services, A Division of Marriott-Hot Shoppes,Inc,168NLRB 365 The Employerdid not there contend that the requested unitshould bebroadenedin scope to include its EasternAirlinesterminalfacility MARRIOTT IN-FLITE SERVICESEmployer'soperations.Thus, they control the typesof food prepared, the size of the portions, thecomposition of the menus, and the prices charged atthe terminal facilities. They may require an employ-ee's termination because of unsatisfactory work andmay specify individuals for certain responsibilities.At the commissary kitchens, they usually have arepresentative present to insure that operations meettheir requirements. And they have a representativepresent to insure that safety requirements are met intransferring the meal trays to the aircraft.All eight Shoppes are under the immediate direc-tion of the Employer's regional vice president foroperations and his staff, which includes a regionalcontroller, purchasing director, maintenance manag-er, safety director, quality control supervisor, cater-ing coordinator, and personnelmanager.EachShoppe has a manager who reports to the regionalvicepresident.The Shoppe managers have noauthority to establish wage rates or personnel policy,or to determine the size of their employee comple-ment or to grant either individual ment or generalwage increases. Their authority to discharge islimited to occasions such as "aggravated unprovokedassaults upon a member of management withoutcause." The regional vice president makes visits toeach Shoppe almost daily.Wage rates, benefits, and personnel policies are infact uniform for all employees in the same classifica-tions.Certain job classifications, such as cooks,station attendants, utility workers, and store helpers,are common to all eight Shoppes. Others are peculiarto each type of Shoppe. The commissary kitchenshave coordinators, food and equipment handlers,chefs, pastry chefs, bakers, clerks, platform attend-ants, etc. Some of the terminal facilities have waitersand waitresses, hostesses, cocktail waiters and wait-resses, and bartenders.During the year 1972, there were 775 temporaryand 56 permanent transfers of employees from oneto another of the eight Shoppes. Of these totals, 526temporary and 47 permanent transfers did notinvolve a change in type of operation. However, 249of the temporary transfers involved a change fromcommissary kitchen to terminal facility or vice versa.The temporary transfers were occasioned by unex-pected absences, the need for temporary loans ofemployees, and seasonal fluctuations and peaks inthe operations. At LaGuardia, some employees workpart of the week at the terminal facility and part atthe commissary kitchen there located,and mealsprepared at the latter are delivered to the terminalfacility to be served to Eastern Airlines employees.There are also daily interchanges of equipmentamong some of the commissary kitchens and some ofthe terminal facilities.479Finally, the Employer sought to establish that inthe airline catering industry, at airports in the UnitedStates,a pattern of bargaining exists for single unitscombining employees of both terminal facilities andin-flight commissary kitchens. It introduced evidencethat such bargaining units have been established foremployees of three other major airline caterers, i.e.,Sky Chef, at Kennedy and at airports in 16 othercities in the United States; Host International, atairports in 7 cities; and Dobbs House, at airports inMemphis, Tennessee, and Atlanta, Georgia.Summing up our conclusions with regard to theforegoing and our review of the entire record in thiscase,we observe at the outset that all eight of thefacilities here involved are operated by the Employerunder contracts with airlines for the food-cateringservices involved.Also, all eight of these facilities arewithin the same regional subdivision of the Employ-er'sairline catering operations. Although there aresubstantial differences between the kind of servicesprovidedat the commissary kitchens and theterminal facilities,thereareat the same timesubstantial similarities. Thus, there are employees atboth in common classifications engaged in thepreparation and handling of food under standardsset and enforced by airline representatives. More-over, the operations of the two types of facilities areintegrated and closely controlled by the regional vicepresident of operations and his staff. And the Shoppemanagers generally have minimal autonomy withregard to personnel and labor relations matters. Alsoindicative of the linkage of interests of employees atall eight facilities is the fact that there is significanttemporary interchange of employees between the twotypes of facilities. Finally, while not controlling as tothe unit issue here, the Employer has introducedevidence that at a substantial number of airportsthroughout the United States, including Kennedy,other airline caterers now bargain with labor organi-zations on the basis of units combining employees ofcommissary kitchens and airport terminal facilities.On the basis of all these factors, we conclude that thePetitioner's requested unit must be broadened toinclude employees at the Employer's terminal facili-tiesatKennedy and LaGuardia. The appropriateunit herein is therefore modified as follows:All employees employed by the Employer at itscommissarykitchensand terminal facilities(Shoppes 370.01, 370.02, 371, 374, 375, 376, 377,and 344) servicing airlines operating at John F.KennedyInternationalAirport and LaGuardiaAirport in the Borough of Queens, New YorkCity,New York, excluding all office clericalemployees, guards, and supervisors as defined inthe Act. 480DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly,we shall remand the case to theperiod for determining eligibility therefor shall be theRegional Director in order that he may conduct andate of this Decision.election pursuant to his Decision and Direction of[Excelsiorfootnote omitted from publication.]Election, as modified herein,5 except that the payroll5 In the event the Petitioner does not wish to proceed to an election insize than that petitioned for, the Petitioner shall be provided with anthe unit found appropriate herein,it shall so notify the Regional Directoropportunity to submit,within 10 days of this Decision,additional showingfor Region 29 by written notice within 7 days of the date of issuance of thisof interest to support an election in the enlarged unit.Decision.Further,as the unit found appropriate is substantially larger in